Citation Nr: 1624968	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  12-21 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased initial rating for residuals of cold injury to the left foot, rated as noncompensable prior to March 16, 2009, as 10 percent disabling prior to June 13, 2012, and as 20 percent disabling as of June 13, 2012. 
 
2.  Entitlement to an increased initial rating for residuals of cold injury to the right foot, rated as noncompensable prior to March 16, 2009, as 10 percent disabling prior to June 13, 2012, and as 20 percent disabling as of June 13, 2012. 
 
3.  Entitlement to a compensable rating for bilateral hearing loss. 
 
4.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Calvin D. Hansen, Attorney

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to November 1956.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions in May 2012 and January 2013 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The appeal was remanded in June 2015 for additional development.  

The Board notes there is an appeal concerning a claim for an initial compensable rating for adjustment disorder with depression, as well as a claim for an effective date earlier that September 14, 2012 for the grant of service connection for adjustment disorder with depression, which are currently pending on appeal at the RO but have not been certified to the Board.  Such matters will be the subject of a later Board decision, if necessary.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Evidence in the record indicates the Veteran may be in receipt of disability benefits from the Social Security Administration (SSA).  In a statement received in March 2016 the Veteran stated that there were outstanding SSA records that should be obtained in connection with his claim for entitlement to a TDIU.      

Where there is actual notice to VA that the appellant is receiving disability benefits from the SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon.  Baker v. West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 Vet. App. 67 (1996).  Because SSA disability records are potentially relevant to the claims on appeal, and as these have not been obtained, remand of the pending appeal is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain from the SSA the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  If the SSA responds that no disability file is available, the negative response should be noted in the claims file and the Veteran notified of such.

2.  Obtain updated VA treatment records dating since September 2015.  If any requested records are not available, the Veteran should be notified of such.

3.  Thereafter, the claims for increased ratings and the claim for a TDIU should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




